DETAILED ACTION
Claims 40-71 are pending in the instant application. 
2.			Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 68-71 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for inhibition of MAGL, does not reasonably provide enablement for treating neuroinflammation, neurodegenerative diseases, pain, cancer or mental disorders.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”. These factors include 1) the breadth of the claims, 2) the nature of the invention, 3) the state of the prior art, 4) the level of one of ordinary skill, 5) the level of predictability in the art, 6) the amount of direction provided by the inventor, 7) the existence of working examples, and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
	1) The breadth of the claims.
	2) The nature of the invention,
	3) The state of the prior art,
	4) The level of one of ordinary skill,
	5) The level of predictability in the art,
	6) The amount of direction provided by the inventor,
	7) The existence of working examples,
8) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.	

The nature of the invention: The instant invention is drawn to method for treating neuroinflammation, neurodegenerative diseases, pain, cancer or mental disorders in the mammal comprising administration of the compound or pharmaceutically acceptable salt thereof according to claim 40. 
The state of the prior art:	 As indicated by the prior art, there is not any association between MAGL inhibition and treating neuroinflammation, neurodegenerative diseases, pain, cancer or mental disorders. There is no guidance in the prior art that MAGL could be useful to treat neuroinflammation, neurodegenerative diseases, pain, cancer or mental disorders.
The predictability in the art: At present using MAGL to treat neuroinflammation, neurodegenerative diseases, pain, cancer or mental disorders is purely speculative.  It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. They have not shown a nexus to treat diseases but have provided only reports in vitro which, absent a correlation to treat of diseases, are not sufficient to enable the invention.
The level of the skill in the art: The level of skill in the art is high. 
Amount of guidance/working examples:  Applicant provides examples of the test compounds to inhibit MAGL on pages 60-84. However, there is no guidance for using a therapeutically effective amount of a compound of Formula (I) to treat neuroinflammation, neurodegenerative diseases, pain, cancer or mental disorders.	
The breadth of the claims: The claims encompass a method for treating neuroinflammation, neurodegenerative diseases, pain, cancer or mental disorders. 
The quantity of experimentation needed: Since the guidance and teaching provided by the specification is insufficient for treating diseases associated with therapeutically effective amount of a compound of formula (I) is efficacious, one of ordinary skill in the art, even with high level of skill, is unable to use the instant compounds as claimed without undue experimentation. 
Taking all of the above into consideration, it is not seen where the instant claims 68-71, for treating diseases associated with therapeutically effective amount of a compound of Formula (I) is efficacious, have been enabled by the instant specification. 
3.	Claims 69, 71 are rejected under 35 U.S.C. 112, first paragraph, because the specification, does not reasonably provide enablement for preventing neuroinflammation, neurodegenerative diseases, pain, cancer or mental disorders. The specification does not enable any person skilled in the art to which, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  Applicants are not enabled for preventing any of these diseases.  The only established prophylactics are vaccines not the compounds such as present here.  In addition, it is presumed that “prevention” of the claimed diseases would require a method of identifying those individuals who will develop the claimed diseases before they exhibit symptoms.  There is no evidence of record that would guide the skilled clinician to identify those who have the potential of becoming afflicted.
“The factors to be considered [in making an enablement rejection] have been summarized as the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art, and the breadth of the claims”, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex parte Formal, 230 USPQ 546.  1) As discussed above, preventing diseases requires identifying those patients who will acquire the disease before occurs.  This would require extensive and potentially opened ended clinical research on healthy subjects.  2) The passage spanning line 31, page 39 to line 32,  page 40 lists the diseases Applicant intend to treat.  3) There is no working example of such a preventive procedure in man or animal in the specification.  4) The claims rejected are drawn to medical treatment and are therefore physiological in nature.  5) The state of the art is that no general procedure is art-recognized for determining which patients generally will become afflicted before the fact.  6) The artisan using Applicants invention would be a Board Certified physician who specialized to treat diseases with an MD degree and several years of experience.  Despite intensive efforts, pharmaceutical science has been unable to find a way of getting a compound to be effective for the prevention of disorder diseases generally.  Under such circumstances, it is proper for the PTO to require evidence that such an unprecedented feat has actually been accomplished, In re Ferens, 163 USPQ 609.  No such evidence has been presented in this case.  The failure of skilled scientists to achieve a goal is substantial evidence that achieving such a goal is beyond the skill of practitioners in that art, Genentech vs. Novo Nordisk, 42 USPQ2nd 1001, 1006.  This establishes that it is not reasonable to any agent to be able to prevent disorders generally.  That is, the skill is so low that no compound effective generally against disorders has ever been found let alone one that can prevent such conditions.  7) It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved", and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  8) The claims broadly read on all patients, not just those undergoing therapy for the claimed diseases and on the multitude of compounds embraced by Formula (I).
The Examiner suggests deletion of the word “prevention”.

4.			  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 
1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
	1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
		Claims 40-71 are rejected under 103(a) as being unpatentable over Mikhlina et al., Khimiya Geterotsiklicheskikh Soedinenii (1969), (3), 547-9.
Determination of the scope and content of the prior art (MPEP §2141.01)
	 	Mikhlina et al. discloses analogous compounds, which from the STN search as follow:
	
    PNG
    media_image1.png
    196
    646
    media_image1.png
    Greyscale
.
Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
	The difference between the instant claim and the prior art compound is that the instant claim replaces one H of the prior art compound with a methyl. 
Finding of prima facia obviousness-rational and motivation (MPEP §2142.2143)
Besides In re Wood, there is also In re Lincoln, 126 USPQ 477, 53 USPQ 40(CCPA, 1942);  In reDruey, 319 F. 2d 237, 138 USPQ 39 (CCPA 1963); In re Lohr, 317, f.2d 388, 137 USPQ 548 (CCPA 1963); In re Hoehsema, 399, F.2d 269, 158 USPQ 598 (CCPA 1968) plus a few more.
5.	Claims 40-71 are rejected under 103(a) as being unpatentable over Arata et al., Chemical & Pharmaceutical Bulletin (1973), 21(6), 1248-53.
Determination of the scope and content of the prior art (MPEP §2141.01)
	 	Arata et al. discloses analogous compounds, which from the STN search as follow:
	
    PNG
    media_image1.png
    196
    646
    media_image1.png
    Greyscale
.
Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
	The difference between the instant claim and the prior art compound is that the instant claim replaces one H of the prior art compound with a methyl. 
Finding of prima facia obviousness-rational and motivation (MPEP §2142.2143)
Besides In re Wood, there is also In re Lincoln, 126 USPQ 477, 53 USPQ 40(CCPA, 1942);  In reDruey, 319 F. 2d 237, 138 USPQ 39 (CCPA 1963); In re Lohr, 317, f.2d 388, 137 USPQ 548 (CCPA 1963); In re Hoehsema, 399, F.2d 269, 158 USPQ 598 (CCPA 1968) plus a few more.
6.	Claims 40-71 are rejected under 103(a) as being unpatentable over Likhosherstov et al., Khimiko-Farmatsevticheskii Zhurnal (1981), 15(8), 55-7.
Determination of the scope and content of the prior art (MPEP §2141.01)
	 	Likhosherstov et al. discloses analogous compounds, which from the STN search as follow:
	
    PNG
    media_image2.png
    193
    676
    media_image2.png
    Greyscale
.
Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
	The difference between the instant claim and the prior art compound is that the instant claim replaces one H of the prior art compound with a methyl. 
Finding of prima facia obviousness-rational and motivation (MPEP §2142.2143)
Besides In re Wood, there is also In re Lincoln, 126 USPQ 477, 53 USPQ 40(CCPA, 1942);  In reDruey, 319 F. 2d 237, 138 USPQ 39 (CCPA 1963); In re Lohr, 317, f.2d 388, 137 USPQ 548 (CCPA 1963); In re Hoehsema, 399, F.2d 269, 158 USPQ 598 (CCPA 1968) plus a few more.
7.	Claims 40-71 are rejected under 103(a) as being unpatentable over Xie et al., US 7488737.
Determination of the scope and content of the prior art (MPEP §2141.01)
	 	Xieet al. discloses analogous compounds, which from the STN search as follow:
	
    PNG
    media_image3.png
    446
    681
    media_image3.png
    Greyscale
,
	
    PNG
    media_image4.png
    83
    572
    media_image4.png
    Greyscale

	
    PNG
    media_image5.png
    132
    330
    media_image5.png
    Greyscale
.
Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
	The difference between the instant claim and the prior art compound is that the instant claim replaces one H of the prior art compound with a methyl. 
Finding of prima facia obviousness-rational and motivation (MPEP §2142.2143)
Besides In re Wood, there is also In re Lincoln, 126 USPQ 477, 53 USPQ 40(CCPA, 1942);  In reDruey, 319 F. 2d 237, 138 USPQ 39 (CCPA 1963); In re Lohr, 317, f.2d 388, 137 USPQ 548 (CCPA 1963); In re Hoehsema, 399, F.2d 269, 158 USPQ 598 (CCPA 1968) plus a few more.
8.	Claims 40-71 are rejected under 103(a) as being unpatentable over Webster et al., US 8614209.
Determination of the scope and content of the prior art (MPEP §2141.01)
	 	Webster et al. discloses analogous compounds, which from the STN search as follow:
	
    PNG
    media_image6.png
    221
    653
    media_image6.png
    Greyscale
.
Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
	The difference between the instant claim and the prior art compound is that the instant claim replaces one H of the prior art compound with a methyl. 
Finding of prima facia obviousness-rational and motivation (MPEP §2142.2143)
Besides In re Wood, there is also In re Lincoln, 126 USPQ 477, 53 USPQ 40(CCPA, 1942);  In reDruey, 319 F. 2d 237, 138 USPQ 39 (CCPA 1963); In re Lohr, 317, f.2d 388, 137 USPQ 548 (CCPA 1963); In re Hoehsema, 399, F.2d 269, 158 USPQ 598 (CCPA 1968) plus a few more.
9.	Claims 40-71 are rejected under 103(a) as being unpatentable over Brethous et al., Journal of Medicinal Chemistry (2012), 55(10), 4605-4618.
Determination of the scope and content of the prior art (MPEP §2141.01)
	 	Brethous et al. discloses analogous compounds, which from the STN search as follow:
	
    PNG
    media_image7.png
    269
    666
    media_image7.png
    Greyscale
,
	
    PNG
    media_image8.png
    228
    647
    media_image8.png
    Greyscale
	.
Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
	The difference between the instant claim and the prior art compound is that the instant claim replaces one H of the prior art compound with a methyl. 
Finding of prima facia obviousness-rational and motivation (MPEP §2142.2143)
Besides In re Wood, there is also In re Lincoln, 126 USPQ 477, 53 USPQ 40(CCPA, 1942);  In reDruey, 319 F. 2d 237, 138 USPQ 39 (CCPA 1963); In re Lohr, 317, f.2d 388, 137 USPQ 548 (CCPA 1963); In re Hoehsema, 399, F.2d 269, 158 USPQ 598 (CCPA 1968) plus a few more.
10.	Claims 40-71 are rejected under 103(a) as being unpatentable over Ali et al., US 20210053973.
Determination of the scope and content of the prior art (MPEP §2141.01)
	 	Ali et al. discloses analogous compounds, which from the STN search as follow:
	
    PNG
    media_image9.png
    569
    694
    media_image9.png
    Greyscale
.
Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
	The difference between the instant claim and the prior art compound is that the instant claim replaces one H of the prior art compound with a methyl. 
Finding of prima facia obviousness-rational and motivation (MPEP §2142.2143)
Besides In re Wood, there is also In re Lincoln, 126 USPQ 477, 53 USPQ 40(CCPA, 1942);  In reDruey, 319 F. 2d 237, 138 USPQ 39 (CCPA 1963); In re Lohr, 317, f.2d 388, 137 USPQ 548 (CCPA 1963); In re Hoehsema, 399, F.2d 269, 158 USPQ 598 (CCPA 1968) plus a few more.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niloofar Rahmani whose telephone number is 
571-272-4329. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jiang Shaojia, can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/NILOOFAR RAHMANI/   
06/13/2022